Case 2:17-cv-04892-VBF-KES Document 220 Filed 09/30/20 Page 1 of 1 Page ID #:2276



   1
   2
                                                                        JS-6
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MACK WEST, JR.,                            Case No. 2:17-cv-04892-VBF (KES)
  12          Plaintiff,
  13    v.                                                     JUDGMENT
  14    F. ULLOA, et al.,
  15          Defendants.
  16
  17
  18         Final judgment is hereby entered in favor of all the defendants and against the
  19   plaintiff. IT IS SO ADJUDGED.
  20
  21   Date: September 30, 2020
  22                                         ____________________________________
  23                                             Honorable Valerie Baker Fairbank
                                               UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
